United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.N., Appellant
and
DEPARTMENT OF THE NAVY,
PEARL HARBOR NAVAL SHIPYARD,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1823
Issued: October 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 26, 2007 appellant filed a timely appeal from an April 3, 2007 Office of
Workers’ Compensation Programs’ decision, adjudicating her claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has any ratable hearing loss entitling her to a schedule
award.
FACTUAL HISTORY
On April 11, 2006 appellant, then a 69-year-old secretary, filed an occupational disease
claim alleging that she sustained bilateral hearing loss and ringing in her ears causally related to
noise exposure at work. From 1981 to 1995 she was exposed to hazardous noise when she
worked as a mobile equipment servicer and a crane operator. In 1995 appellant began working

as a secretary and was not exposed to loud noise. On April 11, 2006 she filed a claim for a
schedule award. On August 11, 2006 the Office accepted appellant’s claim for aggravation of
binaural noise-induced hearing loss. Appellant submitted copies of audiograms dated 1984 to
1998.
The Office referred appellant to Dr. Meredith Pang, an otolaryngologist, for an
examination on July 20, 2006. Dr. Pang found that appellant had mild bilateral high frequency
sensorineural hearing loss, slightly worse in the left ear, caused by noise exposure at work.
Appellant also complained of ringing in her ears. Audiometric testing between 1984 and 1991
revealed normal hearing thresholds. Between 1992 and 1997 there was a very slight elevation of
the hearing thresholds. Audiometric testing performed on July 20, 2006 revealed, at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps): right ear decibels of 20,
30, 30 and 25; left ear decibels of 25, 30, 30 and 50.
On September 15, 2006 an Office medical adviser reviewed the results of the audiometric
testing performed for Dr. Pang and applied the Office’s standardized procedures. He totaled the
decibels of 20, 30, 30 and 25 in the right ear for the frequency levels of 500, 1,000, 2,000 and
3,000 cps at 105 decibels and divided by 4 to obtain the average hearing loss of 26.25 decibels.
This average was then reduced by 25 decibels to equal 1.25 decibels which was multiplied by the
established factor of 1.5 to compute a 1.9 percent impairment in the right ear. The Office
medical adviser totaled the losses of 25, 30, 30 and 50 in the left ear at 135 decibels and divided
by 4 to obtain the average hearing loss of 33.75 decibels. This average was then reduced by 25
decibels to equal 8.75 which was multiplied by the established factor of 1.5 to compute a 13.1
percent impairment in the left ear. The Office medical adviser indicated that appellant had a 3.8
percent binaural hearing impairment, according to the standardized Office procedures for
determining entitlement to a schedule award.
On March 21, 2007 Dr. David N. Schindler, an otolaryngologist and an Office medical
consultant, stated that the October 17, 1996 audiogram should be applied in determining
appellant’s work-related hearing loss. He noted that her last work-related noise exposure
occurred in 1995. Dr. Schindler stated that hearing loss which develops after an individual
ceases to be exposed to industrial noise is not causally related to that noise exposure. Using the
October 17, 2007 audiogram, he totaled the decibels of 15, 25, 15 and 15 in the right ear for the
frequency levels of 500, 1,000, 2,000 and 3,000 cps at 70 decibels and divided by 4 to obtain the
average hearing loss of 17.5 decibels. This average was then reduced by 25 decibels to equal 0
decibels which was multiplied by the established factor of 1.5 to compute a 0 percent impairment
in the right ear. Dr. Schindler totaled the losses of 25, 25, 25 and 25 in the left ear at 100
decibels and divided by 4 to obtain the average hearing loss of 25 decibels. This average was
then reduced by 25 decibels to equal 0 which was multiplied by the established factor of 1.5 to
compute a 0 percent impairment in the left ear. Dr. Schindler indicated that appellant had no
ratable binaural impairment, according to the standardized Office procedures for determining
entitlement to a schedule award.
By decision dated April 3, 2007, the Office denied appellant’s claim for a schedule award
on the grounds that she had no ratable hearing loss.

2

LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) has been adopted by the implementing
regulation as the appropriate standard for evaluating losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A, Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each
frequency are added up and averaged.5 Then, the “fence” of 25 decibels is deducted because, as
the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to
hear everyday speech under everyday conditions.6 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.8 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.9
ANALYSIS
Dr. Schindler reviewed the results of the audiometric testing performed on October 17,
1996, following appellant’s last noise exposure at work and properly applied the Office’s
standardized procedures. He totaled the decibels of 15, 25, 15 and 15 in appellant’s right ear for
the frequency levels of 500, 1,000, 2,000 and 3,000 cps at 70 decibels and divided by 4 to obtain
the average hearing loss of 17.5 decibels. This average was then reduced by 25 decibels to equal
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id.

4

A.M.A., Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

Id.

9

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

0 decibels which was multiplied by the established factor of 1.5 to compute a 0 percent
impairment in the right ear. Dr. Schindler totaled the losses of 25, 25, 25 and 25 in the left ear at
100 decibels and divided by 4 to obtain the average hearing loss of 25 decibels. This average
was then reduced by 25 decibels to equal 0 decibels which was multiplied by the established
factor of 1.5 to compute a 0 percent impairment in the left ear. The Board finds that the Office
medical consultant correctly determined that appellant had no ratable hearing loss.
On appeal, appellant asserts that she should be compensated for ringing in her ears, a
condition called tinnitus. The A.M.A, Guides allows for compensation of up to five percent for
tinnitus “in the presence of measurable hearing loss if the tinnitus impacts the ability to perform
activities of daily living.”10 The Board has held that there is no basis for paying a schedule
award for a condition such as tinnitus unless the medical evidence establishes that the condition
caused or contributed to a permanent and ratable loss of hearing under the Act’s schedule award
provisions.11 The medical evidence in this case does not establish that she has a tinnitus
condition that caused or contributed to a permanent and ratable loss of hearing. Consequently,
appellant is not entitled to a schedule award for a tinnitus condition.
CONCLUSION
The Board finds that appellant has no ratable hearing loss entitling her to a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2007 is affirmed.
Issued: October 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
10

A.M.A., Guides 246; Leslie M. Mahin, 55 ECAB 311 (2004).

11

Donald A. Larson, 41 ECAB 947 (1990); Charles H. Potter, 39 ECAB 645 (1988).

4

